ORDER

PER CURIAM.
AND NOW, this 16th day of June, 2010, the Petition for Allowance of Appeal is GRANTED. The issue, rephrased for clarity, is:
Where the police conduct a successful controlled drug buy based on information supplied by a confidential informant, and recount the information and the conduct of the controlled buy in an affidavit of probable cause to obtain a search warrant, is probable cause lacking because the affidavit does not allege the basis of the confidential informant’s knowledge and does not contain the “customary” phrase that the informant “has provided information that in the past has resulted in arrests or convictions?”